UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1326


BRYAN TAGGART,

                    Plaintiff - Appellant,

             v.

MARK ESPER, Secretary of Defense,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:19-cv-01150-AJT-IDD)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bryan Taggart, Appellant Pro Se. Matthew James Mezger, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bryan Taggart appeals the district court’s order dismissing for lack of subject matter

jurisdiction his amended civil action in which Taggart brought claims related to various

medical conditions that developed during the course of his federal employment. We have

reviewed the record and find no reversible error in the district court’s jurisdictional

analysis. Accordingly, we affirm for the reasons stated by the district court. Taggart v.

Esper, No. 1:19-cv-01150-AJT-IDD (E.D. Va. Feb. 18, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                            2